Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.  Claims 1-6, 8 and 10-21 are pending.
2.	The IDS filed 7/18/22 has been considered.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-6, 8 and 10-21 stand allowed.  The documents of record, including those cited in the IDS filed 7/18/22, do not disclose or reasonably suggest, in combination with the other claimed subject matter, at least determining a top-down representation of the environment comprising policy information, the top-down representation comprising a first top-down representation associated with the lidar data and a second top-down representation associated with the camera data; generating an estimated map of the environment based at least in part on combining the first top-down representation and the second top-down representation, and comparing first information associated with a stored map of the environment with second information associated with the estimated map and determining an inconsistency or consistency between the estimated map and the stored map.  The cited PCT report appears to be addressing claims associated with a different invention than the claims of the instant application.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
● De Silva et al. (Fusion of LiDAR and Camera Sensor Data for Environment Sensing in Driverless Vehicles)- discusses issues dealing with combining LiDAR and camera sensor data as it pertains to use in autonomous vehicles (Section 2C).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661